72 B.R. 199 (1986)
In re DIVCO PHILADELPHIA SALES CORP. also t/a Penn Franklin Oil Company and as Harrisburg Truck Center, Debtor.
Bankruptcy No. 82-00187G.
United States Bankruptcy Court, E.D. Pennsylvania.
September 17, 1986.
Virginia R. Powel, Asst. U.S. Atty., Philadelphia, Pa., Valerie R. Dinkins, Pension Benefit Guar. Corp., Legal Dept., Washington, D.C., for Pension Benefit Guar. Corp.
Donald M. Collins, David C. Corujo, Stradley, Ronon, Stevens & Young, Philadelphia, Pa., for movant/trustee Fred Zimmerman.
Fred Zimmerman, Pennsauken, N.J., trustee.
Leon S. Forman, Blank, Rome, Comisky & McCauley, Philadelphia, Pa., for debtor Divco Philadelphia Sales Corp., t/a Penn Franklin Oil Co. and Harrisburg Truck Center.

ORDER
EMIL F. GOLDHABER, Chief Judge.
Upon consideration of the Motion of Pension Benefit Guaranty Corporation (the *200 "PBGC") for Amendment of Opinion, and briefs and arguments of counsel thereon, it is hereby
ORDERED:
1. That the PBGC's Motion is granted;
2. That the Opinion accompanying the Court's Order of August 8, 1986, 64 B.R. 232 is hereby amended to replace the analysis of 29 U.S.C. § 1368 on pages 234-35 of the Opinion with the following:
On asserting that the claim of the Pension Fund is a tax, the trustee relies on § 4068(c)(2) of ERISA, 29 U.S.C. § 1368(c)(2). This reliance is misplaced. Section 1368 applies, by the terms of subsection (a), only to liability "under section 1362, 1363 or 1364." The PBGC did not file a claim for liability under any of the sections to which § 1368 applies. Instead, the PBGC's claims assert liability under 29 U.S.C. § 1082.